DETAILED ACTION
The Office acknowledges receipt of the Applicant’s amendments and response filed 13 July 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The amendment filed 13 July 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “pulling only the unfolded sheet 1 into the mould, the sheet 1 is folded into the desired box shape”.  While the Applicant’s Remarks point to p. 7 lines 4-7 and p. 8 lines 25-28 of the original Specification for support for this amendment, a review of the cited areas is not deemed to lend proper support to the amended subject matter.  While the cited sections denote the cardboard and laminate material being separate materials, the cited sections do not positively exclude any other material from being pulled into the mould.  The language set forth provides a potentially more limiting example of the invention than was originally presented.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites in-part, “folding only the unfolded sheet to a box”.  While the Applicant is attempting to differentiate the instant invention from Berstein, which has a cardboard layer folded at the same time as a laminate layer, the original disclosure does not positively exclude any other material from being folded along with the cardboard of the present invention.  While the original disclosure does not show another material being folded along with the cardboard, it also does not exclude the possibility that another material may be folded along with the cardboard such as a backing material or some other liner.  That the original disclosure is silent with regards to any other materials being present does not provide positive support for the claimed absence of any other material during the folding step.  As such the amended subject matter is deemed to be new matter.  The claim will be interpreted as best understood when read in light of the instant specification. 

Regarding claims 2-9, each of these claims are dependent on claim 1 and are therefore deemed to contain the same new matter as parent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 and 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernstein (US Patent 5,253,801) in view of Taggart (US Patent 3,195,425) in view of Piltz et al. (US Patent 4,056,221) hereinafter referred to as Piltz.
Regarding claim 1, Bernstein discloses a method for providing a packaging for modified atmosphere packaging, comprising the steps of: 
providing an unfolded (fig. 5) sheet (paperboard - 12; figs. 1, 3, and/or 4) for folding a box wherein the unfolded sheet is made only of paperboard (paperboard -12; While the Applicant argues that paperboard 12 is “prelaminated”, per col. 2 lines 53-55 of Bernstein, to a film 14, the Office is not citing the film 14 as being the unfolded sheet claimed.  That said, this limitation is further taught by additional references below); 
folding the unfolded sheet to a box (figs. 5-7; col. 2 line 41 – col. 3 line 14) having at least an access opening (top opening as seen in fig. 7) and horizontal flange parts (30; col. 3 lines 15-20) bordering the access opening (fig. 8), which flange parts compose an endless circumferential flange (fig. 8; col. 1 lines 42-45; col. 3 lines 15-20); 
providing a plastic foil (14 – col. 2 lines 6-11); 
heating the plastic foil (col. 2 lines 52-55, 59-65); and 
pressing (via 50 and 52; figs. 5-7; col. 2 lines 49-64) the heated plastic foil against an inner wall (18 and/or 20) of the box and covering the circumferential flange (figs. 5-7; col. 2 lines 6-11), such that the plastic foil is laminated to the box (col. 2 lines 52-55, 59-65) and adjacent edges of the flange parts directly abut with one another (col. 1 lines 42-45; col. 3 lines 15-20; fig. 8).

Bernstein discloses all the limitations above including folding the unfolded sheet and providing a plastic foil, but fails to disclose folding only the unfolded sheet and that after the step of folding the unfolded sheet, a plastic foil is provided.  The Applicant has previously argued that the unfolded sheet of Bernstein is not comprised only of cardboard.
However, Taggart teaches providing an unfolded sheet (A; fig. 1) for folding a box wherein the unfolded sheet is made only of paperboard (col. 2 lines 44-46), folding (col. 2 line 62 – col. 3 line 9; figs. 1-2) only the unfolded sheet (A; fig. 1) to a box (fig. 2), and after the step of folding the unfolded sheet, providing (col. 3 lines 14-34) a plastic foil (58), heating the plastic foil; and pressing the heated plastic foil against an inner wall of the box (col. 3 line 45 – col. 4 line 20).
Given the teachings of Taggart, it would have been obvious to one of ordinary skill at the time of the invention to modify the method of Bernstein to have the folding of only the unfolded sheet and providing of the plastic foil to the folded sheet after the folding so that the foil was provided after the folding of the blank into a box.  Doing so would help to ensure the box was properly formed and sized so that when the plastic foil was provided to help create the final product it would be reinforcing a shape of the box that was desired.  Having steps performed separately so as to ensure control of quality in each of the steps was a well-known convention in the art at the time of the invention.  

Bernstein as modified by Taggart is deemed to disclose all the limitations cited above and also wherein the unfolded sheet is made only of paperboard, but does not specifically disclose the material is cardboard.
However, Piltz teaches a similar method comprising forming a container from an unfolded sheet (10; fig. 1) that is later provided with a plastic foil (16) wherein the unfolded sheet is made only of cardboard (col. 1 lines 61-63; “The backing sheet shown in FIG. 1 preferably consists of cardboard”).
Given the teachings of Piltz, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the paperboard unfolded sheet of Bernstein as modified by Taggart to be made of a material consisting of cardboard.  Cardboard was a widely-known, available and cost-efficient material which would provide the needed stiffness to help form and hold the shape of the constructed container.

Regarding claim 2, Bernstein discloses wherein adjacent edges of flange parts (30) abut (col. 1 lines 42-45; col. 3 lines 15-20), such that the flange parts are all arranged in a single plane (fig. 8).

Regarding claim 3, Bernstein discloses wherein adjacent wall parts (20) of the box abut (fig. 8; shows shared front corner of two walls 20).

Regarding claim 4, Bernstein discloses wherein low pressure is generated (via #58; col. 2 lines 43-48, 59-63) between the inner wall (18 and/or 20) of the box and the heated plastic foil for pressing of the foil against the inner wall of the box (col. 2 lines 43-48, 59-63).

Regarding claim 5, Bernstein discloses creating low pressure between the inner wall of the box and the heated plastic foil (via #58; col. 2 lines 43-48, 59-63), but fails to disclose wherein the wall parts of the box are provided with suction openings.
However, Taggart teaches a method for providing a packaging (fig. 5) with a plastic foil (58), wherein the wall parts (33 and/or 32, 34, 37, 42) of the box are provided with suction openings (25) for creating low pressure (via #60, 61) between the inner wall (33 and/or 32, 34, 37, 42) of the box and the heated plastic foil (col. 3 lines 53-65; fig. 5),
Given the teachings of Taggart (col. 3 lines 45-65), it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the suction openings of Taggart with the walls of Bernstein.  Bernstein is already concerned with drawing the film down with a low pressure (vacuum) to help position the film near the box.  Making the above modification would help the vacuum means of Bernstein better draw down the film to a closer position so as to better affix the film to the box. 

Regarding claim 7, Bernstein discloses further comprising the step of providing a pressing force (via #50) for pressing the heated plastic foil into the folded box and against the inner wall (fig. 6), wherein the pressing force is generated by providing a pressure difference over the plastic foil (col. 2 line 41 – col. 3 line 14).

Regarding claim 8, Bernstein discloses further comprising the step of providing a mould (52), wherein the unfolded sheet is folded to a box, by pressing the unfolded sheet in the mould (figs. 5-7; col. 2 line 41 – col. 3 line 14).

Regarding claim 9, Bernstein discloses further comprising the steps of: filling the box with foodstuff (Abstract; col. 1 lines 5-10; col. 3 lines 15-17, 38-48 – describes food being in the package prior to the lid being removed for consumption.  Therefore at some point prior to the lid being secured, the box is filled with foodstuffs); providing a sealing foil (70, 72); and sealing the sealing foil on the circumferential flange, such that the foodstuff is airtight sealed (col. 3 lines 15-37).

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernstein (US Patent 5,253,801) in view of Taggart (US Patent 3,195,425) in view of Piltz (US Patent 4,056,221) alternatively in further view of Bemiss (US Patent 3,779,447).
Regarding claim 6, Bernstein discloses creating low pressure between the inner wall of the box and the heated plastic foil (via #58; col. 2 lines 43-48, 59-63), but fails to disclose wherein suction openings are provided at corners of the box.
However, Taggart teaches a method for providing a packaging (fig. 5) with a plastic foil (58), wherein suction openings (#25; col. 3 lines 53-65) are provided at corners of the box (fig. 5 – holes closest to the corner are deemed to be at the corners).
Given the teachings of Taggart (col. 3 lines 45-65), it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the suction openings of Taggart with the walls of Bernstein.  Bernstein is already concerned with drawing the film down with a low pressure (vacuum) to help position the film near the box.  Making the above modification would help the vacuum means of Bernstein better draw down the film to a closer position so as to better affix the film to the box. 

Wherein the Applicant may argue that the holes are not “at corners of the box”, the Office alternatively further points to Bemiss.
Bemiss (fig. 7) teaches wherein suction openings (#66; col. 4 lines 25-34) are provided at corners of the box (fig. 7).
Given the teachings of Bemiss (col. 4 lines 29-34), it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the position of the suction openings of the invention of Bernstein in view of Taggert with the exact corner position suction openings of Bemiss.  Bernstein, Taggert and Bemiss are all concerned with the problem of drawing a film down to be attached to a box/container.  Bemiss suggests that having the openings at the corner will help to draw the film of the plastic tightly into the package including the corner recess of the package.  This is generally is desirable as it increases the effective interior space of the package by having the film located as close as possible to the corner edges of the container.

Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive. 
The Applicant’s arguments with respect to new amendments to the specification and the claims not being new matter are unpersuasive.  As detailed above, the original specification being silent with respect to other materials being present during folding or pulling steps is not clear support for no other material being present as is now written and claimed.  
The cited prior art is still deemed to read on the claimed limitations as interpreted in light of the Applicant’s original specification.  While it is understood that Bernstein does have the unfolded sheet folded along with a laminate layer, the teachings of Taggart demonstrate that is was readily understood within the art at the time of the invention that an unfolded sheet could first be folded by itself and then have a laminate layer applied after the folding.  The Applicant argues that one could not consider altering the invention of Bernstein such that the paperboard 12 and foil 14 are separated and that they are required to be with one another the entire time of the folding process.  The teachings of Taggart show that this is not a requirement of the art.  While there may certainly be benefits to having the foil laminate and unfolded sheet folded together as in Bernstein, there are also alternative benefits to having the folding of the sheet happen before the application of the laminate foil as taught by Taggart.  The modification proposed by the rejection of record does not destroy the invention of Bernstein as both the method of Bernstein and the method of Taggart both result in a folded laminated box.  Taggart simply teaches an alternative path to arrive at a similar end.  
The inclusion of Piltz is simply to teach that the unfolded sheet can “consist” only of carboard.  The Applicant’s arguments with regards to Piltz appear directed toward the reference in a manner that is broader than it was used.  The Office is not apprised of any error with respect to the inclusion of Piltz as it pertains to the scope with which it was used.
The Applicant tries to argue that if one combines Taggart with Bernstein, that one would also have to include the glue flaps or hooks for the cardboard to maintain the folded shape.  The Office is not persuaded by this.  First, the concept of separating out a single step operation into a two-step operation, which is what is ultimately taught by Taggart, is not something that requires each and every aspect of Taggart be incorporated into Bernstein.  Secondly, the forming box presented by Taggart would provide a reasonable amount of structure to hold the folded box in a position long enough for the foil to be applied.  Thirdly, even if hook elements were present it would still read on the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731